Exhibit PRESS RELEASE Community Bancorp. Reports Earnings January 30, 2009 For Immediate Release Derby, Vermont For more information, contact President & CEO Stephen P. Marsh at 802-334-7915 Community Bancorp., the parent company of Community National Bank, has reported earnings for the fourth quarter ended December 31, 2008, of $796,123 or $0.17 per share compared to $897,018 or $0.20 per share for the fourth quarter of 2007. Earnings of $2,201,346 or $0.45 per share for the full year compare to $3,357,330, or $0.77 per share in 2007. In commenting on the Company’s earnings, President and CEO Stephen Marsh said that the earnings decrease is attributable to merger related expenses, including interest costs, non cash write downs in core deposit intangibles, as well as the termination of various contracts and service agreements that had been in place at LyndonBank. The Bank also wrote down an investment in FNMA Preferred stock by $739,332. The two companies merged as of the close of business on December 31, “We are very pleased with our recent acquisition, which is meeting our expectations.Although the current environment is very challenging, we are confident that this merger will position us as an even stronger bank for the future. We look forward to today’s challenges, and have an excellent staff that is up to the task. We continue to be a strong well-capitalized community bank serving the many needs of our local communities," Marsh said. The
